Citation Nr: 1450128	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) greater than the 60 percent level from August 2011 through December 2011 and greater than 70 percent from January 2012 through May 2012.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from June 2005 to June 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's claim was remanded by the Board in April 2014 for additional development.  The matter again is before the Board.

The July 2014 Supplemental Statement of the Case (SSOC) noted that as of June 2, 2013, the Veteran was eligible for Post-9/11 GI Bill education benefits at the 100 percent level.  As will be discussed, the Veteran completed his education in May 2012 and, as such, the issue has been styled as above.

The Veteran's Virtual VA and Veteran Benefits Management System (VBMS) files contain no documents at this time.


FINDINGS OF FACT

1.  The Veteran had active service from June 1, 2005 through June 12, 2013.

2.  In accordance with the provisions of his active duty service commitment pursuant to his attendance at the United State Air Force Academy, the Veteran served a five year period of obligated active duty service from June 1, 2005 through June 1, 2010.

3.  The Veteran attended Arizona State University in pursuit of a Master of Business Administration (MBA) from July 2010 through May 2012.

4.  The Veteran received Post-9/11 GI Bill education benefits at the 100 percent level through July 24, 2011; at the 60 percent benefit level from August 2011 through December 2011; and at the 70 percent benefit level from January 2012 through May 2012.



CONCLUSION OF LAW

The criteria for Post-9/11 GI Bill education benefits greater than the 60 percent level from August 2011 through December 2011 and greater than 70 percent from January 2012 through May 2012 have not been met.  38 U.S.C.A. §§ 3301, 3311 (West Supp. 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2014).

As will be explained below, however, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

Based on the association of the Veteran's personnel records, accounting of the Veteran's total number of creditable active duty service days, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Percentage for Chapter 33 Education Benefits

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2014).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2014).

For purposes of claims under Chapter 33, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304."  See 38 C.F.R. § 21.9505 (2014).  Section 21.9505 also provides that:

Active duty does not include - (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual - (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service - (i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.

38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301 (West 2002 & Supp. 2014).

10 U.S.C.A. § 4348 provides that each cadet shall sign an agreement with respect to the cadet's length of service in the armed forces.  The agreement shall provide that the cadet agrees to the following: (1) that the cadet will complete the course of instruction at the Academy and (2) that upon graduation from the Academy the cadet - (A) will accept an appointment, if tendered, as a commissioned officer of the Regular Army or the Regular Air Force; and (B) will serve on active duty for at least five years immediately after such appointment.  10 U.S.C.A. § 4348(a) (West 2002 & Supp. 2014).

It is noted that on January 4, 2011, the "Post-9/11 Veterans Educational Improvements Act of 2010" was enacted.  Pub. L. No. 111-377, 124 Stat. 4106 (effective from August 1, 2011).  This Act made changes to Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008 (Title V of Public Law 110-252).  In relevant part, prior to the statutory change active duty service members were awarded Post-9/11 education benefits at the 100 percent level regardless of length of service as long as 90 days of qualifying service had been completed.  

38 C.F.R. § 21.9640 sets out the rates of payment of educational assistance for Chapter 33 education benefits following the changes made by Public Law 111-377.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 education benefits will be paid:

At least 36 months . . . . . . . 100 percent; 
At least 30 months, but less than 36 months . . . . . . . 90 percent; 
At least 24 months, but less than 30 months . . . . . . . 80 percent; 
At least 18 months but less than 24 months . . . . . . . . 70 percent; 
At least 12 months but less than 18 months . . . . . . . . 60 percent.

38 C.F.R. § 21.9640(a) (2014).

In this case, following the Veteran's July 2010 application for education benefits under the Post-9/11 GI Bill, in a July 2010 determination the RO granted eligibility to benefits and found that he was entitled to receive the maximum 100 percent benefits payable under Chapter 33.  As noted, prior to August 1, 2011, active duty service members were awarded the 100 percent benefit level regardless of length of service as long as 90 days of qualifying service had been completed.  

On October 5, 2011, the RO sent the Veteran a letter notifying him that due to the change of law his benefit level currently was 60 percent based on 491 days of active service.  

The Veteran received education benefits at the 60 percent level for the semesters from August 15, 2011 through December 18, 2011, based on 491 days of active service (that is, more than 12 months, but less than 18 months of active service).  The Veteran timely appealed that determination, arguing that he started his post-graduate studies with the expectation that all of his education expenses would be covered by the Post-9/11 GI Bill, acknowledging that pursuant to the changes instituted by Public Law 111-377 he was not eligible for 100 percent benefits, and requesting that he be "grandfathered" in and his 100 percent benefit level be restored.  

In a December 30, 2011 letter, the RO notified the Veteran that he was eligible for education benefits at the 70 percent level based on 577 days of active service (that is more than 18 months, but less than 24 months of active service) and was paid at that level for the semesters from January 9, 2012 through May 13, 2012. 

A January 2012 statement of the case (SOC) denied an increase in the Veteran's benefit level percentage for Chapter 33 benefits.  The rationale was that there was no provision in Public Law 111-377 to allow an individual in receipt of Post-9/11 GI Bill benefits on the date the law was enacted to retain benefits at the original level.

In his February 2012 substantive appeal, the Veteran argued that H.R. 1383, "Restoring GI Bill Fairness Act of 2011" provided a "Grandfather Clause" for individuals that were already enrolled in a program that had started before Public Law 111-377 took effect and that his "situation falls within the spirit and intent of H.R. 1383."  

Following the April 2014 Board remand, the Veteran's personnel records were associated with the claims file.  The personnel records do not include any documents indicating that the Veteran's active duty service commitment was waived, nor does the Veteran contend that this occurred.  

Initially, the RO has determined that the Veteran's service from June 1, 2005 to June 1, 2010 was not a period of active duty for purposes of Chapter 33 education benefits because the Veteran incurred a five year active duty service obligation as a result of his attendance at the United States Air Force Academy.  The Board notes that the statute and regulations are clear that the Veteran's time at the United States Air Force Academy would not be considered "active duty" for the purpose of entitlement to Chapter 33 education benefits.  See 38 C.F.R. § 21.9505(2)(ii).  The Veteran does not claim otherwise.  Moreover, the five year active duty service obligation typically incurred as a result of attendance at a service academy would not count as a period of active duty in the calculation of eligibility for Chapter 33 education benefits.  See 10 U.S.C.A. § 4348; 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505(3)(ii).  

In light of the foregoing, the period from June 1, 2005 to June 1, 2010, cannot be considered "active duty" service for the purpose of calculating Chapter 33 education benefits.  As such, the sole period of "active duty" for the purposes of calculating eligibility for Chapter 33 education benefits would be the period from June 2, 2010 through June 12, 2013.  For the school semesters between August 15, 2011, and December 18, 2011, therefore, the Veteran would have completed more than 12 months, but less than 18 months of active service.  As such, pursuant to Public Law 111-377, the Veteran would be eligible for Chapter 33 education benefits at the 60 percent level.  For the school semesters between January 9, 2012 and May 13, 2012, the Veteran would have completed more than 18 months, but less than 24 months of active service.  As such, pursuant to Public Law 111-377, the Veteran would be eligible for Chapter 33 education benefits at the 70 percent level.  These are the levels currently in effect.

The Board has considered the Veteran's argument that H.R. 1383, "Restoring GI Bill Fairness Act of 2011" would be applicable to the Veteran's claim.  In that regard, the Board notes that the above legislation involved only "non-public institutions of higher learning."  See Pub. L. No. 112-26, 125 Stat. 268 (effective from August 3, 2011).  As the Veteran attended a public institution of higher learning, Arizona State University, the above act is not applicable.  In the above legislation, Congress considered whether additional educational assistance should be provided for those affected by Public Law 111-377 and specifically limited that assistance to those attending non-public institutions.  As such, the Veteran's contentions are without merit.

The Board is sympathetic to the Veteran's position that he began his pursuit of a post-graduate degree with the understanding that he was eligible at the 100 percent benefit level under Chapter 33 and that had he known the law would be changed that he would have made other arrangements.  However, the Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [education] benefits out of sympathy for a particular veteran."  Harvey v. Brown, 6 Vet. App. 416, 422 (1994) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

In sum and as set forth in 38 C.F.R. § 21.9640, service between 12 months and 18 months warrants the provision of education benefits at no more than the 60 percent level under Chapter 33 and service between 18 months and 24 months warrants the provision of education benefits at no more than the 70 percent level.  Given the foregoing and the discussion above, the Veteran's claim is denied.


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) greater than the 60 percent level from August 2011 through December 2011 and greater than 70 percent from January 2012 through May 2012, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


